Citation Nr: 1028873	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  05-35 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in North Little Rock, Arkansas



THE ISSUE

Entitlement to service connection for a claimed innocently 
acquired psychiatric disorder; to include posttraumatic stress 
disorder (PTSD), schizophrenia and depression.  



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk



INTRODUCTION

The Veteran served on active duty from October 1967 to May 1969

This case initially came before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of the RO.  

The Veteran testified before the undersigned Veterans Law Judge 
at a hearing held at the RO in January 2007.  A copy of the 
hearing transcript is of record.

The Board notes that, in an April 2010 Statement, the Veteran 
revoked his most current power of attorney.

The appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The February 2008 remand action directed the RO inter alia, to 
schedule the Veteran for an examination by a VA psychiatrist to 
determine whether he had an acquired psychiatric disorder, to 
include PTSD, which is due to or aggravated by active service.  

A VA examination was conducted in August 2009, but the examiner 
did not include a discussion of the Veteran's documented medical 
history or stressors identified in the record as being due to his 
active service in Korea.    He added that the Veteran tended to 
be somewhat vague, impairing communication.  

The VA examiner also described the Veteran as being so vague that 
it was impossible to really establish a nexus between any 
particular event and specific PTSD symptomatology.  He added that 
the events did not appear to be sufficient to cause PTSD.     

The VA examiner reported on Axis I that PTSD had not been found.  
He added that the Veteran likely met the diagnosis of 
schizophrenia and that there was no evidence of that condition 
when he left service.  

The Board notes that, in connection with a VA examination in 
September 1969, shortly after service, the Veteran was described 
as having "anxiety features" and was being afforded a 
psychiatric examination.  The subsequent examination was noted 
that the Veteran was not anxious or depressed.  A diagnosis of no 
NP disease was recorded.  

In a Vet Center Intake report, dated in July 2005, the Veteran 
reported that he had been told by his primary care doctor that he 
had an anxiety problem.  He reported participating in combat 
operations in Korea and receiving combat pay.  This included 
patrolling for up to fifteen days on search and destroy missions.  

On one patrol, when the Veteran thought initially he had been 
wounded, he reported taking fire after walking up on five enemy 
soldiers while leading a patrol.  Another time, he took a lot of 
fire when he got too close to an enemy bunker.  He also related 
that he did kill some enemy soldiers and that fifteen to twenty 
soldiers had been killed in unit.  He described frequent exposure 
to hostile fire and saw many enemy killed and wounded.  

The reporting counselor noted that the Veteran had an initial 
impression of subdiagnostic PTSD	that had been upgraded to 
'full' PTSD after further review of symptoms and military 
experiences in Korea.  This assessment was noted to have been 
based on five individual sessions.

The VA treatment records include documents pertaining to the 
Veteran's participation in residential program in January and 
February 2007 when an Axis I diagnosis of PTSD, chronic versus 
anxiety disorder, not otherwise specified was reported.  It was 
noted that the Veteran met the criteria for PTSD per self-report 
measures though frequency and intensity were less than typically 
seen in our population and that the criterion A stressors were 
somewhat vague.  

In a statement submitted by a VA health care professional in 
2007, it was noted that the Veterans "carrie[d]" diagnoses of 
both PTSD and schizophrenia.  

In a recent statement, received in April 2010, the Veteran 
reported that his recent VA compensation examination had lasted 
about five minutes and that the examiner did not ask him about 
his combat experiences in Korea or his current psychiatric 
manifestations.  

The Veteran asserted that the VA examiner had not consider other 
VA medical evidence in this case and submitted copies of 
additional VA outpatient treatment records from 2009.  Finally, 
the Veteran requested that his case be returned to further VA 
evaluation.  

It is noted that a remand by the Board confers upon the claimant, 
as a matter of law, the right to compliance with the remand 
order.  Stegall v. West, 11 Vet. App. 268 (1998).  

Where the remand orders of the Board were not complied with, the 
Board itself errs in failing to insure compliance; in such 
situations the Board must remand back to RO for further 
development.  

In light of the Veteran's recent statements regarding the 
adequacy of the VA examination performed in August 2009, the 
Board finds that another VA examination should be performed in 
order to determine the nature and likely etiology of the claimed 
psychiatric disorder.  

In addition, the Board notes that the Veteran's claim of service 
connection for PTSD must be addressed in terms of the recent 
regulatory changes made in connection with 38 C.F.R.§3.304(f)(3).  

Finally, to ensure that all due process requirements are met the 
RO should also give the Veteran opportunity to present any 
additional information and/or evidence pertinent to the claim on 
appeal that is not already of record.  

The RO's notice letter should explain that the Veteran has a full 
one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year notice 
period).  

The RO should also invite the Veteran to submit all evidence in 
his possession that is not already of record, and ensure that its 
notice to the Veteran meets the requirements of the decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
appropriate.  

After providing the appropriate notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, following 
the current procedures prescribed in 38 C.F.R. § 3.159 (2009).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps to 
contact the Veteran by letter and request 
that he provide sufficient information, and 
if necessary authorization, to enable the 
RO to obtain any additional pertinent 
treatment records not currently of record.  
The Veteran also should be informed that he 
may submit evidence to support his claim.  

The RO should obtain all of the Veteran's 
pertinent VA treatment records.  All 
attempts to obtain these records should be 
documented in the claims folders.  The RO 
should continue its attempts to obtain 
these records until it is reasonably 
certain that further attempts would be 
futile or that the records do not exist.  

The RO's letter should invite the Veteran 
to furnish all evidence in his possession, 
and identify what evidence is ultimately 
his responsibility to obtain.  The RO's 
letter should clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).  

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R.  
§ 3.159.  All records/responses received 
should be associated with the claims file.  

If any records sought are not obtained, the 
RO should notify the Veteran of the records 
that were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.  

3.  Thereafter, the Veteran should be 
scheduled for a VA examination to ascertain 
the nature and likely etiology of any 
innocently acquired psychiatric disability, 
including PTSD, schizophrenia, and 
depression.  The examination should be 
performed by a psychiatrist who has not 
previously evaluated the Veteran.  

The entire claims file must be made 
available to the new examiner, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and his assertions.  
Any indicated tests or studies should be 
accomplished and all clinical findings 
should be reported in detail.  

Based on his/her review of the case, the 
examiner should opine as to whether the 
Veteran currently suffers from an 
innocently acquired psychiatric disability 
that at least as likely as not was incurred 
in or aggravated by active service.  The 
examiner should set forth all examination 
findings, along with the complete rationale 
for all conclusions reached.  If PTSD is 
diagnosed, the examiner should identify the 
specific stressor or stressors to support 
the diagnosis.  If another diagnosis such 
as schizophrenia or depression is recorded, 
the examiner should opine as to whether the 
current condition had its clinical onset 
during his period of active service.  

4.  To help avoid a future remand, the RO 
must ensure that all requested action have 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

5.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the issue on 
appeal should be readjudicated in 
accordance with 38 C.F.R. § 3.304(f)(3), as 
well as all the evidence of record.  If any 
benefit sought on appeal remains denied, 
the RO should furnish the Veteran with a 
fully responsive Supplemental Statement of 
the Case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford him with a reasonable opportunity 
for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


